Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 1 of 21 PageID #:32519




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


CITY OF CHICAGO,

                Plaintiff,

        v.                                     Case No. 14-cv-04361

PURDUE PHARMA L.P.; et al.,                    Honorable Jorge L. Alonso

                Defendants.                    Magistrate Judge Young B. Kim



        REPLY IN SUPPORT OF DEFENDANTS’ RULE 72 OBJECTION
                        TO ORDER GRANTING
            PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
  Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 2 of 21 PageID #:32520




                                                      TABLE OF CONTENTS

                                                                                                                                              Page

INTRODUCTION......................................................................................................................... 1
ARGUMENT ................................................................................................................................. 2
   I.         THE CITY SHOULD BE REQUIRED TO IDENTIFY MEDICALLY
              UNNECESSARY OPIOID PRESCRIPTIONS...................................................................2
         A.     The City’s Opposition rests on the incorrect assumption that the scope of discovery is
                constrained by how it plans to attempt to prove its claims. ........................................... 3
         B.     The City is incorrect that the MDL Track One Order is law of the case; the Magistrate
                Judge’s Order treating it as such is contrary to law........................................................ 7
         C.     The City’s Opposition confirms that merely committing to sole reliance on “aggregate
                proof” is not enough; more stipulations would be necessary to render this discovery
                irrelevant. ........................................................................................................................ 8
   II.        THE CITY SHOULD BE ORDERED TO PRODUCE CLAIMS DATA ........................10
CONCLUSION ........................................................................................................................... 11




                                                                          1
  Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 3 of 21 PageID #:32521




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

City of Chicago v. Purdue Pharma L.P.,
    211 F. Supp. 3d 1058 (N.D. Ill. 2016) .......................................................................................2

Heraeus Kluzer, GmbH v. Biomet, Inc.,
   633 F.3d 591 (7th Cir. 2011) .....................................................................................................3

U.S. ex rel. Martin v. Life Care Ctrs. of Am., Inc.
   2015 WL 10987029 (E.D. Tenn. Feb. 18, 2015) .......................................................................5

In re Nat’l Prescription Opiate Litig.,
    956 F.3d 838 (6th Cir. 2020) .....................................................................................................7

In re Neurontin,
    712 F.3d 21 (1st Cir. 2013) ........................................................................................................5

People of the State of Cal. v. Purdue Pharma L.P. et al.,
   No. 30-2014-00725287 ..............................................................................................................6

People v. ConAgra Grocery Prod. Co.,
   17 Cal. App. 5th 51 (Cal. Ct. App. 2017) ..................................................................................5

In re Schering Plough Corp. Intron/Temodar Consumer Class Action,
    2009 WL 2043604 (D.N.J. July 10, 2009), aff’d 678 F.3d 235 (3d Cir. 2012) .........................5

Sergeants Benevolent Ass’n Health & Welfare Fund v. State of Louisiana,
   806 F.3d 71 (2d Cir. 2015).........................................................................................................5

Sidney Hillman Health Ctr. of Rochestern v. Abbott Laboratories,
   873 F.3d 574 (7th Cir. 2017) .....................................................................................................5

UFCW Local 1776 v. Eli Lilly & Co.,
   620 F.3d 121 (2d Cir. 2010)......................................................................................................5

Winkler v. Eli Lilly & Co.,
   101 F.3d 1196 (7th Cir. 1996) ...................................................................................................8

Statutes

28 U.S.C. § 1407(a) .........................................................................................................................8

Rules

Fed. R. Civ. P. 26(b)(1)..........................................................................................................1, 3, 10


                                                                      1
  Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 4 of 21 PageID #:32522




Rule 72(a).........................................................................................................................................1

Other Authorities

8 Fed. Prac. & Proc. Civ. § 2011 (3d ed.) ........................................................................................3

Manual for Complex Litigation (4th ed.) .....................................................................................2, 8




                                                                         2
    Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 5 of 21 PageID #:32523




                                          INTRODUCTION

        Defendants’ Rule 72(a) Objection asks the Court to compel the City to provide what is

among the most important discovery in this case: prescription-level information that will allow

Defendants to test the reliability and accuracy of the City’s causal theories.1 In response, the City

argues it need not provide this discovery because it intends to use an “aggregate proof” causation

theory designed to steer clear of information about why opioid pain medications were prescribed

to individual patients—i.e., alleged Defendant wrongdoing or one of the many other reasons that

can impact physician prescribing.2 The City’s arguments boil down to the premise that discovery

must support a plaintiff’s affirmative theories to be relevant, and that discovery that is not helpful

to a plaintiff’s case is therefore not proportional. This is contrary to the Federal Rules, which state

that discovery is relevant where it relates to any claim “or defense,” and that proportionality is not

based on how well the discovery fits in with plaintiffs’ theories but rather against the “needs of the

case” as a whole. Fed. R. Civ. P. 26(b)(1). The City has it backwards: that the discovery

undermines the City’s causal theories makes it more—not less—probative.

        The Magistrate Judge initially recognized this very principle. Nonetheless, after previously

ordering the City to respond to this same discovery (Dkt. No. 604), the Magistrate Judge largely

deferred to a decision later made by the MDL Court, which allowed the Track One Ohio Plaintiffs

to avoid prescription-level discovery if they “elected” to proceed only via “aggregate proof.” The

MDL Court likewise erred in holding that Defendants were not entitled to discovery that went to

their core defenses. In the MDL, however, the Track One Plaintiffs at least opted to provide a



1
 See Dkt. No. 834, Plaintiffs’ Rule 72 Objection to Order Granting Plaintiff’s Motion for Protective Order
(“Obj.”).
2
 See Dkt. No. 837, Plaintiff City of Chicago’s Opposition to Defendants’ Rule 72 Objection to Order
Granting Plaintiff’s Motion for Protective Order (“Opp’n”).


                                                    1
     Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 6 of 21 PageID #:32524




sampling of such prescription-level discovery. Thus, Defendants at a minimum had some of the

underlying prescription-level information needed to challenge Plaintiffs’ purported “aggregate

proof” theory of causation.

         Individual prescription-level information is equally critical here, both because it is central

to defenses and because it can be used to directly challenge whatever aggregate causation model

the City intends to put forward. Defendants thus request that the Court overrule the Magistrate

Judge’s Order and require the City to: (i) identify the purportedly medically unnecessary

prescriptions, per the August 2017 Order; and (ii) honor its commitment to promptly produce all

prescription and medical claims data in its possession, custody or control.

                                              ARGUMENT

I.       THE CITY SHOULD BE REQUIRED                                TO     IDENTIFY         MEDICALLY
         UNNECESSARY OPIOID PRESCRIPTIONS

         The City concedes that causation is an element of Count IV, its cost recovery claim under

MCC § 1-20-020. Opp’n at 7.3 Further, the City does not dispute that any conceivable causal

chain connecting Defendants’ alleged misconduct and the costs the City purportedly incurred

would include precisely what the August 2017 Order required the City to identify: medically

unnecessary prescriptions. See generally id. This discovery is therefore highly relevant as it goes

to the prescriptions on which the City’s entire causal theory rests.




3
  The City’s Opposition offers no substantive response to the fact that causation is also relevant to Count
II, the unfair practices claim under MCC § 2-25-090, because the City continues to rely on the prong that
asks whether the practice “causes substantial injury to consumers.” City of Chicago v. Purdue Pharma
L.P., 211 F. Supp. 3d 1058, 1074 (N.D. Ill. 2016) (emphasis added); 5AC at ¶ 918. In addition, for the
reasons set out in Defendants’ opening brief, this discovery is also relevant to the City’s allegations in all
four Counts that Defendants made misrepresentations regarding the safety and efficacy of opioids. See Obj.
at 9-10. But the Court need not find the discovery relevant to all claims, or even most claims. Because it
is highly relevant to the cost recovery claim in Count IV—at the very least—the City may not withhold it.


                                                      2
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 7 of 21 PageID #:32525




       It is also proportional. See Obj. at 11-12. While the City claims that relevance is

“outweighed by the burden” (Opp’n at 4), the City cannot point to any evidence establishing any

burden whatsoever, even though it has the burden to do so under controlling Seventh Circuit

precedent. E.g., Heraeus Kluzer, GmbH v. Biomet, Inc., 633 F.3d 591 (7th Cir. 2011). The other

Rule 26(b)(1) proportionality factors likewise establish that this discovery is proportional to the

needs of this case. As for the “amount in controversy” and “importance of the issues” factors, the

City does not challenge that it is seeking hundreds of millions (if not billions) of dollars in

municipal costs. Further, given that the City has accused Defendants of causing the “deadliest

drug crisis in American history” (see 5AC at ¶ 28), it would be unfair to deprive Defendants of

their due process right to discovery critical to defending against those allegations. Similarly, the

City does not even argue that the remaining two factors favor a finding of lack of proportionality:

Its contingency fee counsel has the requisite “resources” to identify these prescriptions, and

Defendants have no other “access” to this information, because only the City can identify the

prescriptions the City itself contends make up part of its own causal chain. See Fed. R. Civ. P.

26(b)(1). Indeed, besides its conclusory assertion that burden outweighs benefit, the City’s

Opposition does not even try to show that any of the factors favor its position that proportionality

is lacking. See generally Opp’n.

       A.      The City’s Opposition rests on the incorrect assumption that the scope of discovery
               is constrained by how it plans to attempt to prove its claims.

       The City’s argument that courts “routinely allow parties to prove elements of their claims,

including causation, using statistical analysis of aggregate evidence” is not only flawed, but misses

the point in the context of this discovery dispute. Opp’n at 6. Here, the Court need not decide

whether aggregate proof will or will not be adequate, because discovery is not limited to plaintiff’s

theories either way. Fed. R. Civ. P. 26(b)(1); 8 Fed. Prac. & Proc. Civ. § 2011 (3d ed.) (parties



                                                 3
    Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 8 of 21 PageID #:32526




are “not limited in discovery by the opponent’s theory”). The Court must allow discovery that

will enable Defendants to challenge the basis for any aggregate model; indeed, any aggregate proof

model inherently must be consistent with, if not rely on, more granular, individualized

prescription-level information.

         The City’s Opposition confirms that, like the plaintiffs in the MDL Track One cases, the

City intends to rely on a model designed to suggest that there were numerous medically

unnecessary prescriptions written as a result of Defendants’ conduct generally. See Opp’n at 8.

Highly relevant to the validity of such a “model” is whether the City can identify even one specific

prescription that was medically unnecessary that can be linked to each Defendant’s conduct. This

becomes especially clear when viewing this discovery from the perspective of each individual

Defendant. Take, for example, Allergan. There were 27 prescriptions of Allergan’s opioid

medication, Kadian, written in all of Chicago for all of 2017. Yet, the City’s “aggregate proof”

model would lump those 27 prescriptions in with millions of prescriptions of other manufacturers’

medications in an attempt to conjure some causal connection between Defendants generally and

the City’s alleged costs. The discovery at issue here would allow Allergan (and each other

individual Defendant) to test that attenuated theory. If there are prescriptions of Kadian the City

says are medically unnecessary that make up part of that chain, then the City should identify them

so Allergan can examine issues like why the doctor wrote those prescriptions, whether Allergan’s

conduct caused the prescriptions, and even whether there was good reason for the prescriber to

have written them in the context of the individual patient to whom they were prescribed. If there

were no such prescriptions of Kadian, that fact is highly probative to the City’s “model” suggesting

that there were many such prescriptions.4


4
  For these same reasons, the City’s argument that “if Defendants believe the City’s theory of the case is
flawed,” they should “challeng[e] the sufficiency of the City’s proof through a dispositive motion” misses


                                                    4
    Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 9 of 21 PageID #:32527




        Indeed, the cases on which the City relies show that even where courts ultimately permit

aggregate proof theories to reach a jury, they nonetheless permit this type of individual-level

discovery.5 For example, in People v. ConAgra Grocery Prod. Co., defendants were provided

individualized discovery, including a database that “collect[ed] all of the data from children who

happen to be tested for lead in California” and lead poisoning “case files.” 17 Cal. App. 5th 51,

152, 157 (Cal. Ct. App. 2017) (cited in Opp’n at 6). In re Neurontin similarly proves Defendants’

point. See 712 F.3d 21 (1st Cir. 2013) (cited in Opp’n at 6). There, even though the Neurontin

plaintiffs relied on aggregate proof, the defendants there were permitted individualized discovery,

and presented it to the jury as part of their defense. E.g., id. at 45-47. As Neurontin demonstrates,

if aggregate proof is ultimately found to be admissible, the jury would then be responsible for

“[w]eighing the individual testimony . . . against the aggregate evidence.” Id. at 45–46. Simply

put, on this discovery issue, In re Neurontin supports the discovery Defendants seek here.6

        The City gives short shrift to a case in the same procedural posture here: the decision

requiring prescription identification in opioid-related litigation brought on behalf of “the People



the mark. See Opp’n at 8. Part of why Defendants need this evidence is to support their argument—both
to the Court and (if necessary) to a jury—that the City’s theory is flawed in the first instance.
5
  The handful of cases permitting aggregate proof under certain circumstances are contrary to the weight of
the case law, including controlling Seventh Circuit precedent. E.g., Sidney Hillman Health Ctr. of
Rochestern v. Abbott Laboratories, 873 F.3d 574 (7th Cir. 2017); UFCW Local 1776 v. Eli Lilly & Co., 620
F.3d 121 (2d Cir. 2010); Sergeants Benevolent Ass’n Health & Welfare Fund v. State of Louisiana, 806
F.3d 71 (2d Cir. 2015); In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 2009 WL
2043604 (D.N.J. July 10, 2009), aff’d 678 F.3d 235 (3d Cir. 2012). Indeed, the “nature of prescriptions[]
. . . means that this theory of causation is interrupted by the independent actions of prescribing physicians,
which thwarts any attempt to show proximate cause through generalized proof.” UFCW Local 1776, 620
F.3d at 135. But the Court need not decide that larger issue at this juncture; it is enough for now to recognize
that Defendants are entitled to discovery bearing on it.
6
 The circumstances in U.S. ex rel. Martin v. Life Care Ctrs. of Am., Inc. were markedly different than those
here. 2015 WL 10987029 (E.D. Tenn. Feb. 18, 2015) (cited in Opp’n at 6). Most critically, the plaintiff in
Life Care had “already provided” the defendant with underlying claims data (id. at *3)—unlike here, where
not only has the City failed to provide this discovery but is seeking the Court’s permission to break its
promise to do so.


                                                       5
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 10 of 21 PageID #:32528




of the State of California.” Opp’n at 8; Dkt. No. 834-5, People of the State of Cal. v. Purdue

Pharma L.P. et al., No. 30-2014-00725287, Report & Recommendation No. 1 at 7; Dkt. No. 834-

6, 4/11/2019 Minute Order (adopting Report & Recommendation). There, the California court

ordered the plaintiff to identify medically unnecessary prescriptions, specifically holding that

“Plaintiff’s assertion that it intends to use aggregate-level data to show causation does not foreclose

each Defendant’s right to discovery on causation.” Id. at 2.

       The City’s attempts to minimize the persuasive import of this case fail. First, the City

argues that “[t]he California court applied state precedents under which the scope of discovery is

expansive.” Opp’n at 8 (internal quotations omitted). But even a cursory reading of the California

court’s decision confirms that its holding is not driven by any expansive discovery requirements.

It states, for example, that “it seems undeniable that Defendants should be able to test the premise

at a key hinge point: The circumstances under which individuals are actually prescribed, received,

and begin to take opiates.” Dkt. No. 834-5 at 7. Further, while the City argues that discovery

fishing expeditions are disallowed in the Seventh Circuit (Opp’n at 8), this is not a fishing

expedition. Defendants seek discovery targeted at one of the most hotly disputed issues in this

case: whether each individual Defendant’s alleged wrongdoing caused the City to incur any costs.

       Second, the City suggests that the California judge did not “have the benefit of the MDL

Court’s prior ruling on this issue.” Opp’n at 8-9. This is incorrect. The MDL Track One decision

was issued in October 2018 (Dkt. No. 837-1), before the California decision in January 2019 (Dkt.

No. 834-5), and the California court considered it as part of that dispute. More fundamentally, for

the reasons identified below, the MDL Track One ruling was wrongly decided to the extent it

permits an “election” of aggregate proof.




                                                  6
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 11 of 21 PageID #:32529




       Similarly misplaced is the City’s argument that “Defendants cannot dictate the City’s

method of proof.” See Opp’n at 8. Defendants do not intend to dictate the City’s method of proof.

They merely seek evidence to support their defense to it and the City’s claims. In other words, the

City does not have to change how it plans to prove its case in order to respond to this discovery.

If there were no medically unnecessary prescriptions associated with any Defendant’s opioid pain

medications, the City can simply so state. But if the City wishes to argue that there were such

prescriptions—even in the “aggregate”—then it must identify them now. In short, the City cannot

dictate how Defendants defend this case and the relevant discovery they need to do so.

       B.      The City is incorrect that the MDL Track One Order is law of the case; the
               Magistrate Judge’s Order treating it as such is contrary to law.

       In allowing the City to elect to rely solely on “aggregate proof,” the Magistrate Judge relied

heavily on the MDL Track One Order permitting such an election, stating that “it would be

inconsistent for this court to hold the City to the obligation to identify medically unnecessary

prescriptions” in light of that ruling. See Dkt. No. 824, Order at 10. As Defendants pointed out in

their opening brief, under well-settled law, the MDL Track One Order is not law of the case,

because it was entered between different parties in a different case by a different court. See Obj.

at 6 & n.5. Among other authority, Defendants cited a recent appellate decision granting a

mandamus petition in the opioid MDL where the Sixth Circuit held that “as the Supreme Court

has made clear, every case in an MDL (other than cases for which there is a consolidated

complaint) retains its individual character.” In re Nat’l Prescription Opiate Litig., 956 F.3d 838,

841 (6th Cir. 2020).

       Altogether ignoring this authority, the City cites no law in support of its assertion that an

order in a separate case brought by separate parties constitutes law of the case here just because

this case used to be part of an MDL. Opp’n at 13-14. Instead, the City relies on the federal MDL



                                                 7
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 12 of 21 PageID #:32530




statute itself, which simply does not speak to this issue. See 28 U.S.C. § 1407(a). The City also

misleadingly quotes the Manual for Complex Litigation as stating that “‘[a]lthough the transferor

judge has the power to vacate or modify rulings made by the transferee judge, subject to comity

and ‘law of the case’ considerations, doing so in the absence of a significant change of

circumstance would frustrate the purposes of centralized pretrial proceedings.’” Opp’n at 13. This

quotation refers to a ruling in the same case—not to rulings in different cases that happen to be in

the same MDL. See Manual for Complex Litigation (4th ed.) § 20.133. Indeed, the same source

states that while law of the case “may apply when a transferee court has made decisions in the

same case, a decision that does not involve the same parties does not command adherence in other

cases involving different parties and facts.” Id. at § 20.14. Nor does the lone case the City cites

help its argument, as that decision did not even address the law of the case doctrine. See Winkler

v. Eli Lilly & Co., 101 F.3d 1196 (7th Cir. 1996) (cited in Opp’n at 14). Law of the case does not

apply.

         C.    The City’s Opposition confirms that merely committing to sole reliance on
               “aggregate proof” is not enough; more stipulations would be necessary to render
               this discovery irrelevant.

         Nor should this Court follow the MDL Track One Order merely to “avoid inconsistent

rulings,” as the City urges. See Opp’n at 14. First, if there is any order that should be followed

for the sake of consistency, it is the August 2017 Order in this case between these parties. The

City invites error by urging this Court to adopt the MDL Track One Order instead. The Track One

Order was wrongfully decided to the extent it allowed the Track One Plaintiffs to make an

aggregate proof election to avoid certain discovery, because this discovery is equally (if not more)

relevant to the City’s aggregate proof theories as it is to any other method of proof. This is because

the causal chain the City will attempt to prove on an “aggregate” basis implicates the exact same

prescriptions that the August 2017 Order required the City to identify.


                                                  8
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 13 of 21 PageID #:32531




       If the City is permitted to make an election (and it should not be), electing to proceed solely

on “aggregate proof” would not be enough to avoid the essential discovery Defendants seek. See

Obj. at 9-10. Rather, the City would need to stipulate to several other facts as well. For example,

the City would have to stipulate that there were no medically unnecessary opioid prescriptions

written as a result of Defendants’ alleged misconduct. This is necessary because if the City wishes

to retain the ability to say that there were such prescriptions, even in the aggregate, then Defendants

are entitled to ask in discovery which ones. Similarly, the City would have to stipulate that it will

not point to, allude to, or otherwise introduce any evidence relating to any patients, including

patients in the aggregate, allegedly harmed by opioids. Again, if the City retains that ability, then

Defendants must be allowed in discovery to examine whether they were harmed by medically

unnecessary prescriptions written as a result of each Defendant’s alleged wrongdoing.

       Because it has no adequate response to it, the City nowhere even addresses this

commonsense point. Compare Obj. at 9, with Opp’n. Nor does the City agree to provide the

required stipulations. See generally id. The reason why is clear: The City’s “aggregate proof”

theories rely on the same prescriptions that the August 2017 Order requires the City to identify.

“Aggregate proof” is merely a different way of looking at the exact same prescriptions. The City

prefers to view the prescriptions in the aggregate because doing so allows it to dodge the difficult

questions about the many individualized factors required to assess what truly caused a specific

prescriber to write a specific medication to a specific patient, whether that prescription was

medically necessary in light of that patient’s background, and whether the opioid pain medication

ultimately improved the patient’s situation. It also allows the City to impermissibly lump together

the various Defendants, both with each other and with other companies like Purdue. Denying




                                                  9
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 14 of 21 PageID #:32532




Defendants critical discovery because it does not support the City’s theories (and in fact

undermines them) is clearly erroneous and contrary to law.

II.     THE CITY SHOULD BE ORDERED TO PRODUCE CLAIMS DATA

        The Magistrate Judge’s Order also permitted the City to renege on its agreement to produce

claims data in its possession or control. See Order at 10-13. This data is both relevant and

proportional. As explained in Defendants’ Objection, claims data is necessary for a number of

analyses—such as whether prescribing patterns by the subset of physicians who were visited by

Defendants’ sales representatives changed their opioid prescribing after those visits—relevant to

rebutting the City’s “aggregate proof” model. Obj. at 12-14. In response, the City does not

seriously dispute the relevance of this data. See Opp’n at 9-11. Nor does it dispute that it agreed

to provide it in 2017. Id. Instead, the City claims that it should be excused from its agreement

because the production to which it agreed is now somehow “not proportional to the needs of the

case.” Id. at 9.

        As the City previously recognized in agreeing to provide this data, it is highly probative.

Its relevance outweighs any burden on the City, especially given that the other Rule 26(b)(1)

proportionality factors also weigh in favor of production for the same reasons they require

identification of the medically unnecessary prescriptions. Accordingly, like many other courts in

opioid-related litigation, the MDL court ordered the Track One Plaintiffs to produce all claims

data in their possession, custody or control—regardless of whether plaintiffs elected to proceed on

aggregate proof. E.g., Dkt. No. 834-8.

        The City’s argument that the Court should adopt the MDL Track One Order permitting an

aggregate proof election but not the Order requiring the production of this data makes no sense.

The City accuses the Defendants of “turn[ing] tail” on this point. See Opp’n at 14. But

Defendants’ position is consistent: Law of the case does not apply to either ruling, which means


                                                10
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 15 of 21 PageID #:32533




that the Court should follow only the one that was correctly decided. In contrast, the City’s

position is that law of the case does apply—yet, somehow it applies only to the MDL Track One

Order the City prefers.

       Regardless, the City does not set out any reason why it should be excused from its

agreement to provide this data. While the City claims that “[t]here is no reason Defendants could

not procure the same information through third-party subpoenas” (Opp’n at 10-11), only the City’s

claims data shows whether the City continues to reimburse for prescriptions it claims are medically

unnecessary. Further, Defendants are entitled to seek claims data from both the City and third-

party insurers. While the City argues that its claims data represents only a small portion of

available claims data (Opp’n at 11), each of the individual third-party insurers is likely to make

the same argument. No one entity has access to 100 percent of the available claims data; thus,

Defendants seek as representative a sample as possible by requesting data from multiple entities.

The City’s remarkable claim that it should be immune from Defendants’ request because it is a

party rather than a third party turns basic legal principles on their head.

       Similarly, the City argues that the Track One plaintiffs’ claims data production cost these

same plaintiffs’ counsel more than $600,000. Opp’n at 15. But it does not and cannot explain

why third-party insurers should be expected to shoulder this cost for critical discovery, rather than

the contingency fee counsel for the City who chose to bring this litigation seeking hundreds of

millions of dollars (if not more) against numerous defendants in a case of significant public

importance. This Court should reverse the Magistrate Judge’s Order.

                                          CONCLUSION

       Defendants thus respectfully request that the Court grant Defendants’ Objection to the

Magistrate Judge’s Order by (i) requiring that the City promptly comply with the August 2017




                                                  11
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 16 of 21 PageID #:32534




Order; and (ii) ordering the City to immediately produce all claims data in its possession, custody

or control, as it had previously agreed to do.




                                                 12
Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 17 of 21 PageID #:32535




Dated:   August 7, 2020                 Respectfully submitted,


                                        /s/ Karl Stampfl
                                        Donna Welch, P.C.
                                        Timothy W. Knapp
                                        Karl Stampfl
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle, Chicago, IL 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        donna.welch@kirkland.com
                                        tknapp@kirkland.com
                                        karl.stampfl@kirkland.com

                                        Jennifer G. Levy, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Telephone: (202) 879-5000
                                        Facsimile: (202) 879-5200
                                        jlevy@kirkland.com

                                        Attorneys for Allergan plc (f/k/a Actavis plc)
                                        and Allergan Finance, LLC (Actavis, Inc.
                                        f/k/a Watson Pharmaceuticals, Inc.)

                                        /s/ Andrew J. O’Connor
                                        Andrew J. O’Connor (admitted pro hac vice)
                                        ROPES & GRAY LLP
                                        Prudential Tower
                                        800 Boylston St.
                                        Boston, MA 02199-3600
                                        (617) 235-4650
                                        andrew.oconnor@ropesgray.com

                                        Sarah M Kimmer
                                        ROPES & GRAY LLP
                                        191 North Wacker Drive
                                        Chicago, IL 60606
                                        Telephone: (312) 845-1244
                                        sarah.kimmer@ropesgray.com

                                        Attorneys for Mallinckrodt LLC and SpecGx
                                        LLC



                                      13
Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 18 of 21 PageID #:32536




                                        /s/ Charles C. Lifland
                                        Charles C. Lifland (admitted pro hac vice)
                                        Sabrina H. Strong (pro hac vice forthcoming)
                                        Esteban Rodriguez (admitted pro hac vice)
                                        O’MELVENY & MYERS LLP
                                        400 S. Hope Street
                                        Los Angeles, CA 90071
                                        Telephone: (213) 430-6000
                                        Facsimile: (213) 430-6407
                                        clifland@omm.com
                                        sstrong@omm.com
                                        esrodriguez@omm.com

                                        Amy R. Lucas (admitted pro hac vice)
                                        O’MELVENY & MYERS LLP
                                        1999 Avenue Of The Stars
                                        Los Angeles, CA 90067
                                        Telephone: (310) 246-6784
                                        Facsimile: (310) 246-6779
                                        alucas@omm.com

                                        Sherry A. Knutson (#6276306)
                                        TUCKER ELLIS LLP
                                        233 South Wacker Drive, Suite 6950
                                        Chicago, Illinois 60606
                                        Telephone: (312) 624-6300
                                        Facsimile: (312) 624-6309
                                        sherry.knutson@tuckerellis.com

                                        Attorneys for Defendants Janssen
                                        Pharmaceuticals, Inc., Johnson &
                                        Johnson, Janssen Pharmaceutica, Inc.
                                        n/k/a Janssen Pharmaceuticals, Inc., and
                                        Ortho-McNeil-Janssen Pharmaceuticals,
                                        Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                        /s/ Tinos Diamantatos
                                        Tinos Diamantatos
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312)-324-1000
                                        Firm Id # 40417
                                        tinos.diamantatos@morganlewis.com




                                      14
Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 19 of 21 PageID #:32537




                                        Eric W. Sitarchuk
                                        Rebecca J. Hillyer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market St.
                                        Philadelphia, PA 19103-2921
                                        T: 215.963.5840
                                        eric.sitarchuk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com

                                        Attorneys for Teva Pharmaceuticals, U.S.A.,
                                        Inc., Cephalon, Inc., Watson Laboratories,
                                        Inc., Actavis LLC, and Actavis Pharma, Inc.

                                        /s/ Jonathan L. Stern
                                        Jonathan L. Stern
                                        Joshua M. Davis
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave. NW
                                        Washington, DC 20001
                                        Phone: 202-942-5000
                                        jonathan.stern@arnoldporter.com
                                        joshua.davis@arnoldporter.com

                                        Sean O. Morris
                                        Arnold & Porter Kaye Scholer LLP
                                        777 S. Figueroa St., Suite 4400
                                        Los Angeles, CA 90017
                                        Phone: 213-243-4000
                                        sean.morris@arnoldporter.com

                                        Carole S. Rendon (IL 6200217)
                                        BAKER & HOSTETER LLP
                                        Key Tower
                                        127 Public Square, Suite 2000
                                        Cleveland OH 44114-1214
                                        Telephone: 216.861.7420
                                        Facsimile: 216.696.0740
                                        crendon@bakerlaw.com

                                        Justin R. Donoho (IL 6299667)
                                        BAKER & HOSTETLER LLP
                                        One North Wacker Drive, Suite 4500
                                        Chicago IL 60606-2841
                                        Telephone: 312.416.8198
                                        Facsimile: 312.416.6201
                                        jdonobo@bakerlaw.com



                                      15
Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 20 of 21 PageID #:32538




                                        Attorneys for Endo Health Solutions Inc. and
                                        Endo Pharmaceuticals Inc.




                                      16
 Case: 1:14-cv-04361 Document #: 839 Filed: 08/07/20 Page 21 of 21 PageID #:32539




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of August, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.


                                                 /s/ Karl Stampfl
                                                 Karl Stampfl
